Citation Nr: 1031525	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
including secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1968 through 
November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing held in July 2010.  A transcript of 
that hearing is of record.

By way of a January 2010 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded a 
February 2009 decision by the Board that had denied the Veteran's 
claim for service connection for diabetes mellitus.  The Court's 
order followed a joint motion for remand (JMR).  The Court 
determined that vacatur and remand were warranted because 
although the Veteran had requested a Board hearing, no such 
hearing was provided.  The Court also noted that the Board's 
statements of reasons and bases was inadequate in that the Board 
dismissed the Veteran's assertions that he went on shore in 
Vietnam to accompany a superior officer because his statements 
were not accompanied by objective evidence.  The JMR noted that 
the Board failed to discuss the presumption of regularity and did 
not discuss whether or not it found the Veteran's statements 
credible.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in 
the Republic of Vietnam during his period of active military 
service.

2.  The Veteran is not shown to have been exposed to an herbicide 
agent during active military duty.

3.  The Veteran does not have diabetes mellitus that is related 
to his military service.

CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of 
disease or injury incurred in or aggravated during active 
military service; nor may diabetes be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will attempt 
to obtain on behalf of the claimant, and (3) any evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Veteran in this case was apprised of VA's duties to both 
notify and assist in correspondence dated in August 2003, prior 
to the initial adjudication of the claim.  Specifically regarding 
VA's duty to notify, the notifications to the Veteran apprised 
him of what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), since 
the Veteran's claim will be denied, these questions are not now 
before the Board.  Any error as to this matter in the original 
notice is harmless and a remand of the service connection 
question at issue would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the available record includes the 
Veteran's service treatment records (STRs), service department 
reports, VA treatment records, and the statements and testimony 
in support of the claim.  The VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  For records in the 
custody of a Federal department or agency, VA must make as many 
requests as are necessary to obtain any relevant records, unless 
further efforts would be futile; however, the claimant must 
cooperate fully and, if requested, must provide enough 
information to identify and locate any existing records.  
38 C.F.R. § 3.159(c).  The Veteran has not identified any 
existing records that would substantiate his claim nor is there 
any indication that the service department's report finding, in 
essence, that there was no evidence of his having set foot on 
land in Vietnam nor of his having been exposed to herbicides was 
based upon inaccurate or incomplete information.  

It is presumed that the service department's determination 
considered all available sources of information adequately and 
competently and in the normal course of its operations.  Although 
the Veteran claims he was detailed to assist his captain's trip 
ashore in Vietnam to attend a meeting, there is no evidence that 
information as to his actual participation in the trip or the 
details about whether or not he may have disembarked from the 
launch exists or was included in any reports maintained by his 
ship.  His statements as to having been close shore and having 
witnessed the spraying of Agent Orange is not an event that is 
verifiable by service department records.  The Board finds that 
the RO made all reasonable efforts to assist the Veteran in 
obtaining evidence in this case and that further efforts would be 
futile.  

In terms of whether the Veteran should have been afforded a VA 
examination to obtain a nexus opinion as to whether his diabetes 
mellitus was attributable to military service, the Board notes 
that VA is not required to provide a medical examination to a 
claimant as part of the duty to assist if the record does not 
already contain some indication that current disability is 
related to military event, injury, or disease.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 
18 Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's disability 
or symptoms were service related).  In this case, as will be 
explained below, there is no competent evidence of record 
indicating that the Veteran's currently diagnosed type II 
diabetes mellitus is associated with military service.  Diabetes 
mellitus was not shown in service, and the first post-service 
diagnosis was not until 1991, over 20 years after discharge.  In 
fact, the Veteran himself acknowledged that he did not develop 
diabetes mellitus until 1994.  See May 2003 Application for 
Compensation and Pension.  Although the Veteran contends that his 
type II diabetes mellitus was the result of exposure to 
herbicides, his uncorroborated assertion is not sufficient to 
establish service on land in Vietnam nor to establish actual 
exposure to herbicides.  His statement as to having gone ashore 
is also inconsistent with the service department's determination 
that there was no evidence of his setting foot on land in Vietnam 
nor of his having been exposed to herbicides while in the 
military.  As such, the Board finds that a VA examination or 
medical opinion in this case is not required.  See Bardwell v. 
Shinseki, NO. 08-2257, Slip op. (Vet. App. Aug. 17, 2010).  

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated by active 
military service if shown to a compensable degree within one year 
of separation from qualifying active service.  38 C.F.R. 
§§ 3.307, 3.309.  VA regulations provide that certain diseases 
associated with exposure to herbicide agents manifest at any time 
after service may be presumed to have been incurred in service 
even if there is no evidence of the disease in service, provided 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  Diabetes 
mellitus, type II, is one of the presumptive diseases.  A veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to the contrary.  Service in the Republic 
of Vietnam includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The Veteran contends that his type II, diabetes mellitus is the 
result of in-service exposure to herbicides.  Specifically, he 
noted that while serving aboard the USS Davis in the waters 
offshore of Vietnam, he was assigned to a detail that involved 
escorting the captain of his ship to a meeting on shore by taking 
a launch from the ship to the shore.  The Veteran also claims to 
have witnessed the mist of Agent Orange being sprayed from the 
deck of his ship which was anchored offshore.  See July 2010 
Board hearing.

In this case, the Board finds that the Veteran's claim fails on a 
presumptive basis including based upon exposure to herbicides 
because there is no probative evidence demonstrating diabetes 
mellitus was manifest within one year of service or that the 
Veteran had actual duty or visitation in Vietnam.  Significantly, 
the service department by investigation of the National Personnel 
Records Center (NPRC) was unable to verify that the Veteran had 
in-country service in the Republic of Vietnam; however, the NPRC 
noted that he served aboard the USS Davis in official waters off 
the Republic of Vietnam from October 10, 1968, to February 13, 
1969.  See August 2003 document from the NPRC.  Although the 
Veteran contends that he set foot on land in Vietnam when he 
escorted the Captain of his ship to shore for a meeting using a 
launch, there is no evidence of record which supports this 
assertion.  He testified that this was the only occasion he or to 
his knowledge that anyone from his ship set foot on land in 
Vietnam.  The Board finds, however, that the Veteran's statement 
is inconsistent with the NPRC's research which found no proof 
that the Veteran set foot on land.  The Board also finds that the 
Veteran is a combat veteran for VA compensation purposes, but 
that his statements as to having served as an escort on land with 
his captain are not consistent with the evidence as to the 
circumstances of his service, his duties aboard ship, nor with 
his reported military occupational specialty (MOS) in the ship's 
laundry.  See DD Form 214.  

The Veteran also submitted a portion of the USS Davis's West Pac 
Cruise Book, but there is no evidence that he nor any other 
service member went ashore while serving aboard the USS Davis.  
Finally, the Veteran's DD Form 214 indicated that he was awarded 
a Vietnam Service Medal, Combat Action Ribbon and Meritorious 
Unit Commendation.  However, none of these medals require actual 
in-country service in the Republic of Vietnam.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  In summary, the Veteran has not 
provided probative evidence of duty or visitation in the Republic 
of Vietnam, which requires his presence at some point on the 
landmass or inland waters of Vietnam for application of the 
presumption of service connection.  

Based on the above analysis, the Board finds that the evidence 
does not show the requisite criteria for service connection or 
the presumption of service connection.  Specifically, there is no 
indication that the Veteran set foot on land nor that he served 
in the inland waters of Vietnam.  The service department's 
determination that there was no evidence of in-country service in 
Vietnam is persuasive.  Although type II diabetes mellitus is a 
disease noted under 38 C.F.R. § 3.309 as a disease having a 
positive association with herbicide exposure, the Board finds 
that the Veteran's claim fails on a presumptive basis for 
exposure to herbicides because no evidence of record establishes 
that he had actual duty or visitation in Vietnam.  His statement 
that he escorted his ship's captain to shore to attend a meeting 
is inconsistent with the NPRC's research which found no proof 
that the Veteran set foot on land and is not consistent with the 
normal duties of a seaman working with the ship's laundry.  As 
such, the Board has considered the Veteran's contention that he 
set foot on land in Vietnam, but finds that the preponderance of 
the evidence weighs against his claim.  Therefore, presumptive 
exposure to herbicides is not established.

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and the 
claimant has a right to prove causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Here, there is evidence of a current 
disability-type II, diabetes mellitus.  However, despite 
evidence of a current disability, the Veteran's STRs do not 
contain complaints or treatment related to diabetes mellitus, and 
the first post-service diagnosis of type II diabetes mellitus was 
not until 1991, over 20 years after discharge from active duty 
service.  The Veteran himself acknowledges that he did not 
develop diabetes mellitus until 1994, (see May 2003 Application 
for Compensation and Pension) and does not contend that he 
experienced symptoms of his currently diagnosed diabetes mellitus 
from discharge until the present time.  Additionally, regarding 
direct exposure to herbicides, although the Veteran asserts that 
he could see the mist of Agent Orange being sprayed on shore from 
his vantage point aboard the USS Davis, there is not supporting 
evidence to corroborate his statement.  In fact, the NPRC 
researched the possibility that the Veteran was exposed to 
herbicides and determined that there was no record of his being 
exposed to herbicides while serving aboard the USS Davis in the 
waters off of Vietnam.  See August 2003 document from NPRC.  The 
Board finds the service department's findings are persuasive.  
Finally, there is no medical opinion of record suggesting that 
the Veteran's type II, diabetes mellitus is attributable to 
military service to include as a result of herbicide exposure.  
As such, the Board finds that his currently diagnosed type II 
diabetes mellitus is not directly related to service, including 
exposure to herbicides while serving aboard the USS Davis.

In sum, the Veteran has not provided corroborating evidence to 
support his statement that he set foot on land in Vietnam while 
serving offshore aboard the USS Davis.  There is no evidence of 
diabetes mellitus in service or for many years after service.  
Even by the Veteran's own admission, there was no continuity of 
symptomatology since his period of military service.  Based on 
the above analysis, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, service 
connection for diabetes mellitus is not warranted.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


